Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 1 of 21 Page ID #:1




  1   RACHELE R. BYRD (190634)
  2   byrd@whafh.com
  3   BRITTANY N. DEJONG (258766)
      dejong@whafh.com
  4   WOLF HALDENSTEIN ADLER
  5    FREEMAN & HERZ LLP
      750 B Street, Suite 1820
  6   San Diego, CA 92101
  7   Telephone: 619/239-4599
      Facsimile: 619/234-4599
  8
  9   Attorneys for Plaintiff
 10   [Additional counsel appear on signature page]
 11
 12
                          UNITED STATES DISTRICT COURT
 13                      CENTRAL DISTRICT OF CALIFORNIA
 14
 15   SCOTT C. HARTMANN, Individually and Case No.
      on Behalf of All Others Similarly Situated,
 16                                               CLASS ACTION COMPLAINT
                                                  FOR VIOLATIONS OF THE
 17                                               FEDERAL SECURITIES LAWS
                         Plaintiff,
 18
        v.
 19                                               DEMAND FOR JURY TRIAL
      VERB TECHNOLOGY COMPANY,
 20   INC., and RORY J. CUTAIA,
 21
 22                       Defendant.
 23
 24
 25
 26
 27
 28
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 2 of 21 Page ID #:2




  1         Plaintiff Scott C. Hartmann (“Plaintiff”), individually and on behalf of all
  2   other persons similarly situated, by the undersigned attorneys, alleges the
  3   following based upon personal knowledge as to himself and his own acts, and upon
  4   information and belief as to all other matters based upon, inter alia, the
  5   investigation conducted by and through his attorneys, which included, among other
  6   things, a review of the defendants’ public documents, announcements made by
  7   defendants, U.S. Securities and Exchange Commission (“SEC”) filings, wire and
  8   press releases published by and regarding Verb Technology Company, Inc.
  9   (“Verb” or the “Company”), and information readily available on the Internet.
 10   Plaintiff believes that substantial evidentiary support will exist for these allegations
 11   after a reasonable opportunity for discovery.
 12                              NATURE OF THE ACTION
 13         1.     This is a federal securities class action on behalf of all persons or
 14   entities who purchased or otherwise acquired Verb common stock between January
 15   3, 2018 and May 2, 2018, both days inclusive (the “Class Period”), seeking to
 16   recover damages caused by defendants’ violations of the federal securities laws
 17   and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange
 18   Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder, against
 19   the Company and certain of its top officials.
 20                               JURISDICTION & VENUE
 21         2.     The federal law claims asserted herein arise under Sections 10(b) and
 22   20(a) of the Exchange Act, 15 U.S.C. § 78j(b) and § 78t(a), and Rule 10b-5, 17
 23   C.F.R. § 240.10b-5, promulgated thereunder by the SEC.
 24         3.     This Court has subject matter jurisdiction over this action pursuant to
 25   28 U.S.C. § 1331, as well as Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
 26         4.     This Court has jurisdiction over each defendant named herein because
 27   each defendant has sufficient minimum contacts with this District so as to render
 28

                                               -1-
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 3 of 21 Page ID #:3




  1   the exercise of jurisdiction by this Court permissible under traditional notions of
  2   fair play and substantial justice.
  3         5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and
  4   Section 27 of the Exchange Act because many of the false and misleading
  5   statements were made in or issued from this District, and Verb’s U.S. offices are
  6   located within this District.
  7         6.     In connection with the acts, conduct, and other wrongs alleged in this
  8   complaint, defendants, directly or indirectly, used the means and instrumentalities
  9   of interstate commerce including, but not limited to, the United States mails,
 10   interstate telephone communications, and the facilities of the national securities
 11   exchange.
 12                                          PARTIES
 13         7.     Plaintiff purchased Verb securities during the Class Period at
 14   artificially inflated prices as set forth in the certification annexed hereto.
 15         8.     Defendant Verb is a Nevada corporation with its principal executive
 16   offices at 344 South Hauser Blvd., Suite 414, Los Angeles, CA 90036. Verb
 17   common stock trades under the ticker symbol “VERB” on the NASDAQ stock
 18   exchange.
 19         9.     Defendant Rory J. Cutaia served as Chairman of the Board of
 20   Directors and Chief Executive Officer of the Company at all relevant times.
 21         10.    Cutaia (a) directly participated in the management of the Company;
 22   (b) was directly involved in the day-to-day operations of the Company at the
 23   highest levels; (c) was privy to confidential proprietary information concerning the
 24   Company and its business and operations; (d) was directly or indirectly involved in
 25   drafting, producing, reviewing, and/or disseminating the false and misleading
 26   statements and information alleged herein; (e) was directly or indirectly involved
 27   in the oversight or implementation of the Company’s internal controls; (f) was
 28   aware of or recklessly disregarded the fact that false and misleading statements

                                                -2-
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 4 of 21 Page ID #:4




  1   were being issued concerning the Company; and/or (g) approved or ratified these
  2   statements in violation of the federal securities laws.
  3         11.    Together, Verb and the Cutaia are referred to herein as “Defendants.”
  4                           SUBSTANTIVE ALLEGATIONS
  5                                       Background
  6         12.    Verb purportedly operates as an applications services provider with
  7   cloud-based software products for businesses. As part of its business, Verb utilizes
  8   interactive videos as part of its customer relationship management application.
  9   Verb has formerly operated under the names of nFusz, Inc., bBooth, Inc., bBooth
 10   (USA), Inc., and Cutaia Media Group, LLC.
 11                 Defendants’ False and Misleading Class Period Statements
 12         13.    On January 3, 2018, the Company announced a purported agreement
 13   with Oracle America, Inc. (herein, the “Oracle Agreement”) which received
 14   widespread attention.
 15         14.    The Company made this announcement via a filing with the SEC on
 16   Form 8-K, which omitted the text of the agreement itself:
 17         Item 1.01. Entry into a Material Definitive Agreement.
 18
 19         On January 2, 2018 we entered into an agreement with ORACLE
 20         AMERICA, INC. (“ORACLE”) (the “Agreement”) pursuant to which
 21         we agreed to develop an application (a “Partner Application” as
 22         defined in the Agreement) to facilitate the integration of our
 23         notifiCRM interactive video messaging technology into the NetSuite
 24         Software-as-a-Service (SaaS) platform developed by ORACLE (the
 25         “ORACLE SERVICE”), and to ensure the interoperability of our
 26         notifiCRM technology with the ORACLE SERVICE. The Parties
 27         intend that all ORACLE NetSuite customers (existing and future) that
 28         pay an additional per user fee (discussed below), will have the ability

                                               -3-
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 5 of 21 Page ID #:5




  1         to create, edit, send, and track notifiCRM interactive video messaging
  2         seamlessly through the ORACLE NetSuite user interface. The
  3         ORACLE SERVICE integrates Enterprise Resource Planning,
  4         Customer Relationship Management, E-commerce (web site hosting,
  5         web store transactions) and partner collaboration capabilities.
  6
  7         The Agreement provides that the development of the application,
  8         which will be undertaken jointly by us and ORACLE, will be
  9         completed within one year. We anticipate that development of the
 10         application, which has already begun, will be completed within 120
 11         days. The Agreement is for an initial term of one year, but renews
 12         automatically for successive one-year terms, unless sooner terminated
 13         in accordance with the termination provisions set forth in the
 14         Agreement.
 15
 16         Upon completion of development and testing of the application, it will
 17         be marketed jointly by us and ORACLE, through, among other
 18         things, ORACLE’S existing network of approximately 2,000
 19         ORACLE NetSuite sales reps. Pricing is yet to be finalized, but it is
 20         estimated that the integrated notifiCRM feature set will be offered at a
 21         price of between $10 and $25 (or such higher price, depending upon
 22         the requested features and functionality) per user, per month, (the
 23         “notifiCRM Fee”) which is in addition to the price each user pays for
 24         the ORACLE SERVICE. The Agreement provides that the notifiCRM
 25         fee will be shared between us and ORACLE as follows: 90% to us
 26         and 10% to ORACLE.
 27
 28         The Agreement contains covenants, representations and warranties of

                                              -4-
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 6 of 21 Page ID #:6




  1         us and ORACLE that are typical for agreements of this type,
  2         including, among other things, provisions for confidentiality,
  3         intellectual property, and the licensed use of each other’s trademarks
  4         for marketing purposes. The Agreement is non-exclusive. It is
  5         currently contemplated that once the application is available to be
  6         marketed to ORACLE customers, the Parties will prepare and
  7         distribute a joint press release.
  8
  9         The foregoing description of the terms of the Agreement, does not
 10         purport to be complete and is subject to and qualified in its entirety by
 11         reference to the Agreement itself, the terms of which are incorporated
 12         herein by reference. The benefits and representations and warranties
 13         set forth in such document (if any) are not intended to and do not
 14         constitute continuing representations and warranties of us or any other
 15         party to persons not a party thereto.
 16   Verb (formerly, nFusz, Inc.) Form 8-K (January 3, 2018) (emphasis added).
 17         15.   Throughout the Class Period, the Company continued to tout this
 18   relationship. For example, on or about March 1, 2018, Company CEO Rory Cutaia
 19   highlighted the agreement in an online video referring investors to the Company’s
 20   Form 8-K and stating:
 21         The 300 billion dollar public company with who we just signed a
 22         contract to incorporate our interactive video technology into their
 23         CRM platform. They have got millions of current subscribers and a
 24         sales force of over 2,000 people who will market our product as an
 25         upgrade feature to all of those customers. And best of all, we keep
 26         90% of the monthly recurring revenue from each one of those sales.
 27
 28

                                                -5-
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 7 of 21 Page ID #:7




  1          Game changer for us and a huge advancement for them.1
  2          16.   Cutaia made similar statements that Oracle would issue a joint press
  3   release to announce the incorporation of the Company’s technology in “30 to 45
  4   days” and that Oracle’s salesforce of 2,000 employees would sell the Company’s
  5   technology as an “upgrade” to NetSuite in an interview with Uptick Newswire
  6   posted on February 23, 2018. See CEO Rory Cutaia of nFusz, Inc.(OTCQB:
  7   FUSZ) - Feb '18 update, UPTICK NEWSWIRE (Feb. 23, 2018) at 5:52-10:00,
  8   https://www.youtube.com/watch?v=LeAIX-m4kuI.
  9          17.   The Company also disclosed the Oracle Agreement in an Annual
 10   Form 10-K filed on April 2, 2018, which stated:
 11          We enter into license or partnership agreements with other CRM
 12          providers to incorporate our notifiCRM technology into such other
 13          CRM providers’ software platform that they offer to their existing and
 14          prospective client base, for an additional monthly fee which is shared
 15          with us. In January 2018, we entered into such an agreement with
 16          Oracle America, Inc. to integrate our notifiCRM product into their
 17          NetSuite platform on a revenue share basis.
 18          18.   During the Class Period the stock increased from approximately $0.12
 19   per share on January 3, 2018 to $2.70 per share on April 19, 2018, an astonishing
 20   increase of over 2000%.
 21          19.   The statements referenced in ¶¶ 14-17 above were materially false
 22   and/or misleading because they misinterpreted and failed to disclose the following
 23   adverse facts pertaining to the Company’s business and operations which were
 24   known to Defendants or recklessly disregarded by them. Specifically, Defendants
 25
      1
         Periodicvideos, nFusz - Fusz Opportunity of a Lifetime, YOUTUBE (Mar. 1, 2018),
 26
      https://www.youtube.com/watch?v=N314LB_WBAQ;               see          also         NFUSZ,
 27   https://nfusz.com/super/ajax/ajax2.php?mediaid=iGN5dg (last visited July 9, 2019). The
      Company issued many such videos directed to shareholders in possible violation of Regulation
 28   FD by failing to file concurrent Form 8-K’s.

                                                 -6-
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 8 of 21 Page ID #:8




  1   made false and/or misleading statements as to the scope of the Agreement with
  2   Oracle as the Company did not have a contract with Oracle to jointly develop and
  3   market the Company’s product and that as a result of the foregoing, the Company’s
  4   public statements were materially false and misleading at all relevant times.
  5                                  The Truth Emerges
  6         20.   Following the rapid rise of the Company’s stock price, on April 23,
  7   2018, the truth as to the Company’s relationship with Oracle began to emerge.
  8         21.   First, the Company revealed the actual terms of the Oracle Agreement
  9   through the filing of a Form 8-K.
 10         22.   The terms of the agreement revealed that the prior representations as
 11   to the scope of the relationship with Oracle were materially misleading. For
 12   example, the Oracle Agreement stated:
 13
 14         4.    Partner Program Requirements.
 15
 16         4.8. Development. Partner will develop and make commercially
 17         available at least one (1) Partner Application or Partner Connector
 18         within one (1) year from the Effective Date.
 19                                           ***
 20         4.10. Inspection. Only Partner Applications or Partner Connectors
 21         authorized by Oracle may be made available to Customers. Oracle’s
 22         authorization of a Partner Application or Partner Connector does not
 23         mean that Oracle has inspected or reviewed the Partner Application or
 24         Partner Connector. Oracle may inspect the Partner Application or
 25         Partner Connector, including the source code and documentation
 26         related thereto, at any time during the Term. If, during such
 27         inspection, Oracle determines that the Partner Application or the
 28         Partner Connector is in violation of this Agreement, including any

                                              -7-
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 9 of 21 Page ID #:9




  1         security requirements, any Partner Program rules, or the Marketing
  2         Guidelines, or is otherwise unsatisfactory, Oracle may terminate this
  3         Agreement, require that Partner modify the Partner Application or
  4         Partner Connector, or suspend Partner’s access to the Service until the
  5         violation or other issues are resolved.
  6                                           ***
  7         5.    Marketing.
  8
  9         5.1. Participation on SuiteApp.com. Within one (1) month from the
 10         commercial availability of Partner Application or Partner Connector
 11         or upon request from Oracle, Partner will provide marketing
 12         information about Partner, the Partner Application, or the Partner
 13         Connector (“Marketing Materials”) to be posted on the SuiteApp.com
 14         area of the Oracle website, in the Partner Program newsletter, or in
 15         connection with any Oracle marketing activities. Partner grants to
 16         Oracle a non-exclusive, worldwide, fully-paid, royalty free license
 17         during the Term to use the Marketing Materials, including any of
 18         Partner’s Marks, trade names, or other trademarks included therein, in
 19         connection with any Oracle marketing activities, and to list Partner as
 20         a Oracle partner wherever such lists may appear. Oracle reserves the
 21         right, in its sole discretion, to refuse to list the Partner Application or
 22         Partner Connector on SuiteApp.com or to remove or modify
 23         Marketing    Material.    For   avoidance    of   doubt,   only    Partner
 24         Applications and Partner Connectors that have met the requirements
 25         of the Quality Program as set forth in Section 4.12 will be listed on
 26         SuiteApp.com.
 27                                           ***
 28         5.4. Partner Activities. Unless otherwise expressly authorized in

                                               -8-
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 10 of 21 Page ID #:10




   1         advance in writing by Oracle, Partner will not in any way express or
   2         imply that any opinions contained in Partner’s promotional activities
   3         are endorsed by Oracle. Neither Partner, nor someone acting for
   4         Partner, will solicit any persons or entities which Partner knows to be
   5         (or should reasonably know to be) an Oracle Customer for any
   6         purpose, except for the purpose of promoting the applicable Partner
   7         Application, Partner Connector, or Oracle products and services.
   8         Partner will not diminish or damage the reputation or goodwill of
   9         Oracle or the Service.
  10                                         ***
  11         14. Publicity. Subject to the permission granted in Section 5 of this
  12         Agreement, neither Party will issue any press release, make a public
  13         statement, or publicize this Agreement, without the prior written
  14         consent of the other Party. Notwithstanding the foregoing, each Party
  15         will be entitled to comply with government reporting obligations and
  16         information request in connection with this Agreement.
  17
  18         23.   The text of the Oracle Agreement revealed that there was no joint
  19   agreement for Oracle to use its substantial salesforce to market the Company’s
  20   product as previously touted by the Company and its CEO. Similarly, the text of
  21   the Oracle Agreement revealed that there was no joint development of the
  22   Company’s product, notifiCRM.
  23         24.   Moreover, the text of the Oracle Agreement revealed the true nature of
  24   the relationship between Oracle and the Company: the Company had simply been
  25   provided with an application developer toolkit for its program to interface with
  26   Oracle NetSuite.    The Company and Cutaia had exceedingly overstated this
  27   relationship and omitted from all prior communications about the Oracle
  28   Agreement that the Company had to pay a fee to Oracle in order to participate in

                                              -9-
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 11 of 21 Page ID #:11




   1   the partnership program and access nothing more than an application developer
   2   toolkit.
   3          25.   The Oracle Agreement revealed that the Company had made
   4   misleading statements pertaining to Oracle’s acts upon completion of the product,
   5   despite such statements having been explicitly prohibited by the Oracle
   6   Agreement.
   7          26.   Nonetheless, the transmittal Form 8-K on April 23, 2018 assured
   8   investors that:
   9          A press release we approved announcing the [the integration of the
  10          Company’s product with Oracle’s NetSuite] has been prepared but we
  11          have been advised that it is awaiting final review and approval by
  12          certain parties, including the Oracle NetSuite CEO, after which,
  13          subject to any changes, will be distributed to the news wires. We have
  14          requested that the review and approval process be expedited.
  15          27.   On April 30, 2018, CEO Rory Cutaia issued a video to Company
  16   shareholders assuring investors that a joint press release would be coming from
  17   Oracle “within days” though there were a number of complicating factors. No
  18   joint press release was ever issued and the market increasingly questioned the
  19   relationship between the two companies.
  20          28.   As the market digested the true nature of the Oracle Agreement, the
  21   stock began a precipitous decline, closing on April 30, 2018 at $1.54 per share, a
  22   decrease of 43% from the high a week prior. The market continued to digest this
  23   information and by the market close on May 2, 2018, the Company’s stock was
  24   trading at $1.08 per share, a decrease of 60% from the high a week prior.
  25          29.   As a result of Defendants’ wrongful acts and omissions, and the
  26   precipitous decline in the market value of the Company’s securities, Plaintiff and
  27   the other members of the Class have suffered significant losses and damages.
  28

                                              - 10 -
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 12 of 21 Page ID #:12




   1                  ADDITIONAL ALLEGATIONS OF SCIENTER
   2         30.    As alleged herein, Defendants acted with scienter since they knew that
   3   the public documents and statements issued or disseminated in the name of the
   4   Company were materially false and/or misleading; knew that such statements or
   5   documents would be issued or disseminated to the investing public; and knowingly
   6   and substantially participated or acquiesced in the issuance or dissemination of
   7   such statements or documents as primary violations of the federal securities laws.
   8   As set forth elsewhere herein in detail, Defendants, by virtue of their receipt of
   9   information reflecting the true facts regarding the Company, their control over,
  10   and/or receipt and/or modification of Company’s allegedly materially misleading
  11   misstatements and/or their associations with the Company which made them privy
  12   to confidential proprietary information concerning the Company, participated in
  13   the fraudulent scheme alleged herein.
  14                                  NO SAFE HARBOR
  15         31.    The statutory safe harbor provided for certain forward-looking
  16   statements does not apply to any of the false statements alleged herein. None of
  17   the statements alleged herein is a “forward-looking statement” and no such
  18   statement was identified as a “forward-looking statement” when made. Rather, the
  19   statements alleged herein to be false and misleading all relate to facts and
  20   conditions existing at the time the statements were made. Moreover, cautionary
  21   statements, if any, did not identify important factors that could cause actual results
  22   to differ materially from those in any forward-looking statements.
  23         32.    In the alternative, to the extent that the statutory safe harbor does
  24   apply to any statement pleaded herein that is deemed to be forward-looking, the
  25   Defendants are liable for such false forward-looking statements because, at the
  26   time each such statement was made: (i) the speaker actually knew and/or recklessly
  27   disregarded the fact that such forward-looking statement was materially false or
  28   misleading and/or omitted facts necessary to make statements previously made not

                                               - 11 -
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 13 of 21 Page ID #:13




   1   materially false and misleading; and/or (ii) each such statement was authorized
   2   and/or approved by a director and/or executive officer of the Company who
   3   actually knew or recklessly disregarded the fact that each such statement was false
   4   and/or misleading when made.
   5         33.    None of the historic or present tense statements made by the
   6   Defendants was an assumption underlying or relating to any plan, projection, or
   7   statement of future economic performance, as they were not stated to be such
   8   assumptions underlying or relating to any projection or statement of future
   9   economic performance when made, nor were any of the projections or forecasts
  10   made by the Defendants expressly related to or stated to be dependent on those
  11   historic or present tense statements when made.
  12                          CLASS ACTION ALLEGATIONS
  13         34.    Plaintiff brings this action as a class action pursuant to Rule 23 of the
  14   Federal Rules of Civil Procedure on behalf of all persons who purchased or
  15   otherwise acquired Verb securities during the Class Period (the “Class”).
  16   Excluded from the Class are Defendants and their families, the officers and
  17   directors of the Company at all relevant times, members of their immediate
  18   families and their legal representatives, heirs, successors, or assigns, and any entity
  19   in which Defendants have or had a controlling interest.
  20         35.    The members of the Class are so numerous that joinder of all members
  21   is impracticable, since Verb has millions of shares of stock outstanding and
  22   because the Company’s shares were actively traded on the NASDAQ. As of April
  23   2, 2018, Verb had more than 79 million shares issued and outstanding. While the
  24   exact number of Class members is unknown to Plaintiff at this time and can only
  25   be ascertained through appropriate discovery, Plaintiff believes that there are
  26   thousands of members in the proposed Class and that they are geographically
  27   dispersed.
  28         36.    There is a well-defined community of interest in the questions of law

                                               - 12 -
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 14 of 21 Page ID #:14




   1   and fact involved in this case. Questions of law and fact common to the members
   2   of the Class, which predominate over questions that may affect individual Class
   3   members, include, inter alia:
   4         (a)    whether the Defendants violated the Exchange Act;
   5         (b)    whether the Defendants omitted and/or misrepresented material facts
   6                in their publicly-disseminated reports, press releases, and statements
   7                during the Class Period;
   8         (c)    whether the price of Verb securities was artificially inflated during the
   9                Class Period as a result of the material omissions and/or
  10                misrepresentations complained of herein; and
  11         (d)    whether the members of the Class have sustained damages as a result
  12                of the decline in value of Verb’s stock when the truth was revealed.
  13         37.    Plaintiff’s claims are typical of those of the Class because Plaintiff and
  14   the Class sustained damages from the Defendants’ wrongful conduct in a
  15   substantially identical manner.
  16         38.    Plaintiff will adequately protect the interests of the Class and has
  17   retained counsel experienced in class action securities litigation. Plaintiff has no
  18   interests that conflict with those of the other members of the Class.
  19         39.    A class action is superior to other available methods for the fair and
  20   efficient adjudication of this controversy.
  21                                  CLAIMS FOR RELIEF
  22
  23                                      COUNT I
               (Violation of Section 10(b) of the Exchange Act and Rule 10b-5
  24                 Promulgated Thereunder Against All Defendants)
  25         40.    Plaintiff repeats and realleges each and every allegation contained
  26   above as if fully set forth herein.
  27         41.    This Count, asserted against all of the Defendants, is based upon
  28

                                               - 13 -
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 15 of 21 Page ID #:15




   1   Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
   2   promulgated thereunder by the SEC.
   3         42.    During the Class Period, the Defendants, individually and in concert,
   4   directly or indirectly, disseminated or approved the false and/or misleading
   5   statements specified above, which they knew or deliberately disregarded were false
   6   and/or misleading in that they contained material misrepresentations and failed to
   7   disclose material facts necessary in order to make the statements made, in light of
   8   the circumstances in which they were made, not misleading.
   9         43.    The Defendants violated Section 10(b) of the Exchange Act and Rule
  10   10b-5 in that they:
  11                (a)      Employed devices, schemes and artifices to defraud;
  12                (b)      Made untrue statements of material facts or omitted to state
  13                         material facts necessary in order to make the statements made,
  14                         in light of the circumstances in which they were made, not
  15                         misleading; and/or
  16                (c)      Engaged in acts, practices, and a course of business that
  17                         operated as a fraud or deceit upon Plaintiff and others similarly
  18                         situated in connection with their purchases of Verb securities
  19                         during the Class Period.
  20         44.    The Defendants acted with scienter in that they knew that the public
  21   documents and statements issued or disseminated in the name of Verb were
  22   materially false and misleading; knew that such statements or documents would be
  23   issued or disseminated to the investing public; and knowingly and substantially
  24   participated or acquiesced in the issuance or dissemination of such statements or
  25   documents as primary violations of the securities laws. These Defendants, by
  26   virtue of their receipt of information reflected the true facts regarding Verb, their
  27   control over and/or receipt of and/or modification of Verb’s allegedly materially
  28   false and misleading statements, and/or their associations with the Company,

                                                  - 14 -
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 16 of 21 Page ID #:16




   1   which made them privy to confidential proprietary information concerning Verb,
   2   participated in the fraudulent scheme alleged herein.
   3             45.   Cutaia, who is a senior officer and director of the Company, had
   4   actual knowledge of the material omissions and/or the falsity of the material
   5   statements set forth above, and intended to deceive Plaintiff and the other members
   6   of the Class or, in the alternative, acted with reckless disregard for the truth when
   7   they failed to ascertain and disclose the true facts in the statements made by them
   8   or other Verb personnel to members of the investing public, including Plaintiff and
   9   the Class.
  10             46.   As a result of the foregoing, the market price of Verb securities was
  11   artificially inflated during the Class Period.       Unaware of the falsity of the
  12   Defendants’ statements, Plaintiff and the other members of the Class relied on the
  13   statements described above and/or the integrity of the market price of Verb
  14   securities during the Class Period in purchasing Verb securities at prices that were
  15   artificially inflated as a result of the Defendants’ false and misleading statements.
  16             47.   As a result of the wrongful conduct alleged herein, Plaintiff and other
  17   members of the Class have suffered damages in an amount to be established at
  18   trial.
  19             48.   By reason of the foregoing, the Defendants have violated Section
  20   10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder and are liable
  21   to Plaintiff and the other members of the Class for the substantial damages they
  22   suffered in connection with their purchases of Verb securities during the Class
  23   Period.
  24                                          COUNT II
  25            (Violation of Section 20(a) of the Exchange Act Against Rory Cutaia)
  26            49.    Plaintiff repeats and realleges each and every allegation contained
  27   above as if fully set forth herein.
  28            50.    During the Class Period, Cutaia participated in the operation and

                                                 - 15 -
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 17 of 21 Page ID #:17




   1   management of Verb and conducted and participated, directly and indirectly, in the
   2   conduct of the Company’s business affairs.          As a consequence of his senior
   3   position, Cutaia knew or recklessly disregarded the fact that the adverse
   4   information specified herein had not been disclosed to, and was being concealed
   5   from, the investing public. Plaintiff and the other members of the Class had no
   6   access to such information, which was and is solely under the control of the
   7   Defendants.
   8        51.      As an officer and director of a publicly-owned company, Cutaia had a
   9   duty to disseminate accurate and truthful information about the Company to the
  10   investing public, and to correct promptly any public statements issued by Verb that
  11   had become materially false or misleading.
  12         52.     As a result of his position of control and authority as a senior officer
  13   and director of the Company, Cutaia was able to, and did, control the contents of
  14   the various reports, press releases, and public filings that Verb disseminated in the
  15   marketplace during the Class Period concerning its business operations.
  16   Throughout the Class Period, Cutaia exercised his power and authority to cause
  17   Verb to engage in the wrongful acts complained of herein. Cutaia therefore, was a
  18   “controlling person” of Verb within the meaning of Section 20(a) of the Exchange
  19   Act. In this capacity, he participated in the unlawful conduct alleged herein, which
  20   artificially inflated the market price of Verb securities.
  21         53.     By reason of the above conduct, Cutaia is liable pursuant to Section
  22   20(a) of the Exchange Act for the violations committed by Verb.
  23                                 PRAYER FOR RELIEF
  24         WHEREFORE, Plaintiff demands judgment as follows:
  25         (A)     Declaring this action to be a class action pursuant to Rule 23 of the
  26   Federal Rules of Civil Procedure, and designating Plaintiff as class representative
  27   and Plaintiff’s counsel as Class Counsel;
  28         (B)     Awarding compensatory damages in favor of Plaintiff and the other

                                                - 16 -
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 18 of 21 Page ID #:18




   1   members of the Class against all of the Defendants, jointly and severally, for all
   2   damages sustained as a result of Defendants’ wrongdoing, in an amount to be
   3   proven at trial, including interest thereon;
   4         (C)    Awarding Plaintiff and the Class their reasonable costs and expenses
   5   incurred in the prosecution of this action, including reasonable attorneys’ fees and
   6   expert fees; and
   7         (D)    Awarding such other and further relief as the Court may deem just and
   8   proper.
   9                                     JURY DEMAND
  10         Plaintiff hereby demands a trial by jury.
  11   Dated: July 9, 2019                     WOLF HALDENSTEIN ADLER
  12                                            FREEMAN & HERZ LLP
  13
                                         By:          /s/ Rachele R. Byrd
  14                                                  RACHELE R. BYRD
  15
                                               RACHELE R. BYRD
  16                                           BRITTANY N. DEJONG
  17                                           750 B Street, Suite 1820
                                               San Diego, CA 92101
  18
                                               Telephone: 619/239-4599
  19                                           Facsimile: 619/234-4599
  20                                           byrd@whafh.com
                                               dejong@whafh.com
  21
  22                                           WOLF HALDENSTEIN ADLER
                                                 FREEMAN & HERZ LLP
  23
                                               MATTHEW M. GUINEY
  24                                           KEVIN G. COOPER
  25                                           270 Madison Avenue
                                               New York, NY 10016
  26                                           Tel: (212) 545-4600
  27                                           Fax: (212) 686-0114
  28

                                                - 17 -
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 19 of 21 Page ID #:19




   1                                     guiney@whafh.com
                                         kcooper@whafh.com
   2
   3                                     Counsel for Plaintiff
       VERB: 25733
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                          - 18 -
Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 20 of 21 Page ID #:20
  Case 2:19-cv-05896-GW-MAA Document 1 Filed 07/09/19 Page 21 of 21 Page ID #:21


                                Schedule A to Certification of Scott C. Hartmann
                                       Verb Technology Company. Inc.

                                                  PURCHASES

                Date                             No. of shares                     Actual price per share

             04/09/18                                6,908                                 $1.60
             04/10/18                                 800                                  $2.03
             04/10/18                                1,800                                 $1.99
             04/11/18                                 200                                  $1.92
             04/13/18                                1,310                                 $1.82
             04/17/18                                 300                                  $2.20
             04/20/18                                 650                                  $2.53
             04/23/18                                 400                                  $2.59
             04/23/18                                3,000                                 $2.49
             04/24/18                                1,000                                 $1.99
             04/25/18                                1,400                                 $2.05
             04/26/18                                2,060                                 $1.60
             04/26/18                                 500                                  $1.49

                                                     SALES

                Date                             No. of shares                     Actual price per share

             04/19/18                                4,000                                 $2.58
             04/19/18                                2,000                                 $2.58
             04/19/18                                1,300                                 $2.58

Note: Price per share denotes actual price paid or sold, unadjusted for 1 for 15 reverse split in March 2019
